DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7, in the reply filed on 02/18/2021 is acknowledged. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference sign(s) mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the one or more hooks are selectively advanceable and retractable.” It is unclear as to what the one or more hooks are selectively advanceable and retractable relative to. Therefore, the limitation is rendered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (US Pub. No. 2015/0057681).
Weiner discloses a rail system comprising a rail line (for example, see Figure 3) configured for being positioned within surrounding tissue (28) and configured to guide the displacement of at least one of a needle and an outer sheath (via its working channel which is used to pass various medical tools; for example, see paragraph 31),  wherein the balloon catheter is configured for executing wedge venography by discharging at least one of a gas and contrast through the balloon catheter while a balloon of the balloon catheter is inflated (configured by having a working channel; for example, a user may utilize a syringe to inject a gas or contrast through the balloon catheter’s working channel while the balloon is inflated, thus the balloon catheter is configured for executing wedge venography by the process claimed), wherein the rail line includes one or more hooks (46) for anchoring the rail line to surrounding tissue (by catching or engaging the tissue; for example, see paragraph 35), and the one or more hooks (46) are selectively advanceable and retractable (with respect to the balloon catheter 30; for example, see paragraph 34).
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Weiner’s device. Weiner’s device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
Weiner discloses the claimed invention, wherein the rail line includes a balloon catheter (30). However, Weiner fails to disclose the balloon catheter is configured for measuring pressure at a tip of the balloon catheter while a balloon of the balloon catheter is inflated. Hoem also discloses a balloon catheter (120). Hoem teaches the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while a balloon of the balloon catheter is inflated (the pressure in the entire balloon is monitored) in order to provide a safety feature to protect from over pressurizing the balloon (for example, see paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Weiner’s balloon catheter such that it is configured for measuring pressure at a tip of the balloon catheter while a balloon of the balloon catheter is inflated as taught by Hoem. Doing so would enable the user to monitor the pressure so as to prevent overinflating the balloon, in turn, preventing inadvertent damage to the lumen or tissue into which the balloon catheter is inflated.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claim 1 above, and further in view of Shkolnik (US Patent No. 6,322,534).
Weiner discloses the claimed invention wherein the rail line includes a balloon catheter (30). However, Weiner fails to disclose whether the balloon catheter is stiff. Shkolnik also discloses a balloon catheter (for example, see Figure 1). Shkolnik teaches forming the balloon catheter relatively and sufficiently stiff so that the catheter may be pushed into and though the human body while resisting kinking (for example, see column 3, line 50 – column 4, line 16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Weiner’s balloon catheter to be stiff as taught by Shkolnik. Doing so would provide a catheter that may be pushed easily through a luminal delivery device and/or through tissues and lumens of the body without kinking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marchand (US Pub. No. 2018/0206990) discloses a rail line comprising a balloon catheter (14) and one or more hooks (13; for example, see Figure 33a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 25, 2021